      Case 7:20-cv-00244 Document 6 Filed on 09/08/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
                          Plaintiff,             §
                                                 §
v.                                               §           CASE NO.       7:20-cv-244
                                                 §
6.584 ACRES OF LAND, MORE OR                     §
LESS, SITUATE IN HIDALGO                         §
COUNTY, STATE OF TEXAS; AND                      §
HEIRS OF ROMULO CAVAZOS, ET AL.,                 §
AND HEIRS OF RAUL CAVAZOS, et al.,               §
                                                 §
                                                 §
                        Defendants.              §

                 PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in

the outcome of this litigation:

       1. Jose C. Anzaldua, Jr.
          McAllen, TX 78504-3812

       2. Aurora A. Garcia
          Mission, TX 78572-1505

       3. Efrain G. Cavazos
          Mission, TX 78573

       4. Humberto Cavazos
          Mission, TX 78572-1544

       5. Rogerio Cavazos, Jr.
          Mission, TX 78572-1547

       6. Maria Rosario Cavazos (aka Maria Rosario Buentello)
          Mission, TX 78572-1565




                                                  1
Case 7:20-cv-00244 Document 6 Filed on 09/08/20 in TXSD Page 2 of 5




7. Bertha Oralia Cavazos (aka Bertha Oralia Santana)
   Mission, TX 78572-2960

8. Ruben Cavazos
   Mission, TX 78572-1565

9. Pablo Servando Guerra
   Edinburg, TX 78539

10. Gloria Dalia Guerra
    Mission TX, 78572-5530

11. Juan Lino Guerra
    Mission, TX 78572-5530

12. Delia A. Mendoza
    Mission, TX 78572

13. Emma Catherine Flores
    Galveston, TX 77551

14. Gloria Diana Sauceda
    Mission, TX 78572-5530

15. Jaime Cavazos
    Palmhurst, TX 78573

16. Michelle Alejandro
    Mission, TX 78572

17. Angie Marin
    Wedowee, AL 36278

18. Keila Cavazos (aka Keila Marie Tzoyohua)
    Anniston, AL 36207

19. Ariana Pitalua
    Heflin, AL 36264

20. Paula Gonzalez
    New Braunfels, TX 78132

21. Melissa Salazar
    Mission, TX 78573




                                       2
Case 7:20-cv-00244 Document 6 Filed on 09/08/20 in TXSD Page 3 of 5




22. Robert E. Flores, Jr.
    Mission, TX 78572-7616

23. Dora Flores
    Mission, TX 78574-2387

24. Natalie Flores-Henley
    Livingston, TX 77399-1026

25. Joseph Flores
    Mission, TX 78572

26. Betty Anzaldua
    Espanola, NM 87532-1144

27. Rebecca Serrano
    Espanola, NM 87532

28. Patrick Anzaldua
    Hernandez, NM 87537-0109

29. Norma A. Anzaldua
    Mission, TX 78572-1505

30. Yolanda Martinez
    Donna, TX 78537-2816

31. Ronald R. Anzaldua
    Chandler, AZ 85266-2986

32. Victoria M. Flores
    Driftwood, TX 78619

33. Eloisa Rosa Cavazos
    Alamo, TX 78516

34. Imelda Flores Gonzalez
    Austin, TX 78739-1578

35. Ernesto Flores, Jr.
    Rio Rancho, NM 87144-5740

36. Elvira Flores Deanda
    Mission, TX 78574-2320




                                 3
Case 7:20-cv-00244 Document 6 Filed on 09/08/20 in TXSD Page 4 of 5




37. Jorge Flores
    Boerne, TX 78015

38. Maria Elena Ovalle
    Edinburg, TX 78541-9477

39. Rebecca Hernandez
    Mission, TX 78573

40. Pablo “Paul” Villarreal, Jr.
    Hidalgo County Tax Assessor/Collector
    Edinburg, TX 78539




                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            United States Attorney
                                            Southern District of Texas

                                   By:      s/ Hilda M. Garcia Concepcion______
                                            HILDA M. GARCIA CONCEPCION
                                            Assistant United States Attorney
                                            Southern District of Texas No.3399716
                                            Puerto Rico Bar No. 15494
                                            1701 W. Bus. Highway 83, Suite 600
                                            McAllen, TX 78501
                                            Telephone: (956) 618-8004
                                            Facsimile: (956) 618-8016
                                            E-mail: Hilda.Garcia.Concepcion@usdoj.gov
                                            Attorney for Plaintiff




                                      4
      Case 7:20-cv-00244 Document 6 Filed on 09/08/20 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

       I, Hilda M. Garcia Concepcion, Assistant United States Attorney for the Southern District

of Texas, hereby certify that on this 8th day of September 2020, a copy of the foregoing was

served on all parties in accordance with the Federal Rules of Civil Procedure.

                                                    s/ Hilda M. Garcia Concepcion______
                                                    HILDA M. GARCIA CONCEPCION
                                                    Assistant United States Attorney




                                                5
